                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 19-CR-442 MMC
                                                        Plaintiff,
                                   8
                                                                                           DETENTION ORDER
                                                 v.
                                   9

                                  10     ARTURO DANIEL SALAMANCA,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Arturo Daniel Salamanca is charged by indictment with possession of child

                                  14   pornography. Mr. Salamanca appeared before the Court for a detention hearing on October 3,

                                  15   2019. Mr. Salamanca was represented by Ellen Leonida and the government was represented by

                                  16   Alexis Loeb. Upon consideration of the facts, proffers and arguments presented, and for the

                                  17   reasons stated on the record, the Court finds by clear and convincing evidence that Mr. Salamanca

                                  18   poses a danger to the community and that no condition or combination of conditions currently

                                  19   available will reasonably assure that Mr. Salamanca is not a danger to the community. Mr.

                                  20   Salamanca has a significant criminal history with numerous probation violations. Most

                                  21   importantly, at the time he allegedly committed the crime charged, he was on parole in San

                                  22   Francisco County, with his parole date beginning only seven months before the alleged offense.

                                  23   Further, during this parole, he attended weekly outpatient substance abuse and mental health

                                  24   treatment and yet while undergoing that treatment still allegedly committed the charged offense.

                                  25   Mr. Salamanca is also unemployed and does not have any potential sureties or custodians. For

                                  26   these reasons, and the reasons stated in open court, Mr. Salamanca is detained.

                                  27          These findings are made without prejudice to Mr. Salamanca’s right to seek review of his

                                  28   detention should new information arise.
                                   1          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

                                   2          1.      Defendant Salamanca is committed to the custody of the Attorney General for

                                   3   confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

                                   4   serving sentences or being held in custody pending appeal;

                                   5          2.      Defendant Salamanca be afforded reasonable opportunity for private consultation

                                   6   with counsel; and

                                   7          3.      On order of a court of the United States or on request of an attorney for the

                                   8   government, the person in charge of the corrections facility in which the defendant is confined

                                   9   shall deliver the defendant to an authorized United States marshal for the purpose of any

                                  10   appearance in connection with a court proceeding.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 3, 2019

                                  14

                                  15
                                                                                                    JACQUELINE SCOTT CORLEY
                                  16                                                                United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
